 In the Matter of AMERICAN ROLLING MILLS COMPANYandUNITEDSTEELWORKERSOF AMERICA (CIO)Case No. B-56,05.-Decided July 17,1943Frost dJacobs, by Mr. Cornelius J. Petzhold,ofCincinnati, Ohio,andMeyer, Johnson & Kincaid, by Mr. Virgil E. Johnson,of Zanes-ville, Ohio, for the Company.Mr. John V. Riffe,of Ashland, Ky.,Mr. Albert J. Marsh,of Zanes-ville,Ohio, andMr. Ralph M. Light,of Lebanon, Pa., for the Steel-workers.Mr. Clarence J. Crossland,of Zanesville, Ohio, for the Independent.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Steelworkers of Amer-ica (CIO), herein called the Steelworkers,' alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of American Rolling Mills Company, Zanesville, Ohio, hereincalled the Company,2 the National Labor Relations Board providedfor an appropriate hearing upon due notice before John R. Hill,Trial Examiner.Said hearing was held at Zanesville, Ohio, onJuly 2, 1943.The Company, the Steelworkers, and Zanesville ArmcoIndependent Organization, Inc., herein called the Independent, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidencebearing upon the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All,parties were afforded opportunity to file briefs with the Board.'A motion wasmade and grantedat thehearing to amend the petition and other formaldocumentsto set forth the name of the Steelworkers, as above'A motion wasmade and grantedat the hearingto amendthe petitionand other formaldocuments to set forth the name of the Company, as above.51 N. L.R. B., No. 78.X91 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYAmerican Rolling Mills Company,an Ohio corporation,is engagedin the manufacture,sale and distribution of steel products. It op-erates plants located inOhio, Kentuckyand Pennsylvania.We areconcernedonly with the Company'sZanesville,Ohio,plant in thisproceeding.The principalproducts manufactured at the Zanesvilleplant are electrical steel sheets and armor plates.The principal rawmaterials used there in manufacturing are metal bars and steel platesof an approximate value of $3,000,000 annually,of whichabout 50percent is shipped from points outside the State of Ohio.The fin-ished products manufactured at the Zanesville plant have an approxi-mate value of $4,500,000, of which about 75 percent is shipped to pointsoutside the State of Ohio.The Companyconcedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations,admitting to mem-bership employees of the Company.ZanesvilleArmcoIndependent Organization,Inc., is an unaffiliatedlabor organization,admitting to membership employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONIn the early part of 1943 the Steelworkers requested the Companyby letter to recognize it as the exclusive bargaining representative ofthe employees of the Zanesville plant.The Company refused .3A statement of the Trial Examiner made at the hearing indicatesthat the Steelworkers represents a substantial number of employeesin the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'All parties stipulated at the bearing. that a question concerning representation exists.We therefore find it unnecessasy to decide whether or not a contract,entered into bythe Company and the Independent on September 1, 1942, is a bar to an election.We note,however, that the contract expires September 1, 1943.4 The Trial Examiner reported that the Steelworkers submitted 531 designations, ofwhich 370 bearing apparently genuine original signatures correspond with names on theCompany's pay roll of June 26, 1943.The Company's representative stated at the hearingthat there were 788 employees in the unit requested, listed on the aforesaid pay roll. AMERICAN ROLLING MILLS COMPANY-393IV. THE APPROPRIATE UNIT,In substantial accordance with an agreement of the parties, we findthat all production and maintenance employees of the Company'sZanesville, Ohio, plant, excluding watchmen, plant guards, office andsalaried employees, employees in the first-aid and medical depart-ments, salaried employees in the metallurgical departments, foremen,assistant foremen, and other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American RollingMills Company, Zanesville, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether they,desire to be represented by United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or by Zanesville ArmcoIndependent Organization, Inc., for the purposes of collective bar-gaining, or by neither.